DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-15, 17 and 18 are pending.
Claims 1-5, 7-15, 17 and 18 are rejected.
Claims 6 and 16 are canceled.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. 
Claim 5 is indefinite because claim 1 requires that the sulfur containing additive is removed.  However, claim 5 discloses that the process includes a sulfur-containing additive, which implies that the sulfur-containing additive was not removed, which contradicts claim 1.
To overcome this rejection the applicant’s may amend claim 5 by deleting the limitation “the process includes a sulfur-containing additive and”
Claim 8 is indefinite because claim 8 recites the limitation "the polysulfide degradation product" in line 3.  There is insufficient antecedent basis for this limitation in 
To overcome this rejection the applicant’s may amend claim 8 to depend from claim 5, which positively recites a polysulfide.
Claim 15 is indefinite because chloride and hydroxide are anions and trimethylamine and trialkylbenzyl ammonium are functional groups that may be included in the anionic resin.  However, the chloride and hydroxide are anions and the trimethylamine and trialkylbenzyl ammonium functional groups are not themselves anionic resins.
To overcome this rejection the applicant’s may amend claim 15 to replace the limitation “is selected from the group consisting of” with the limitation “includes a” (see for example the language used in original claim 15 filed 03/17/2020).
For the above reasons, the rejection of claims 5, 7-15, 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.

Claim Rejections - 35 USC § 102
The Applicant’s arguments, see pages 6 and 7, filed December 6, 2021 with respect to the rejection of claims 1, 2, 6 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 2017/0355920 A1) has been considered but they 

Claim Rejections - 35 USC § 103
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. 
The streams being treated in the claimed invention and Thompson are liquid streams not gas streams (see page 2, lines 19-22 of the instant specification and paragraphs 0002-0004 of Thompson).   Thus, the teachings of Binder are applicable.  
The teachings of Binder with regard to the types of anion exchange resins known in the art for being effective for removing sulfur compounds from an alcohol stream is relevant to teachings of Thompson, since an objective of Thompson is to remove sulfur containing complexing agents from the glycol solvent, which is an alcohol for which Binder suggests may be treated (see paragraph 0006 of Binder). Thus, the teachings of Binder are properly combinable with the teachings of Thompson.  
The applicants’ arguments about the placement of the anionic resin upstream or downstream is not persuasive.  As stated in the previous office action.  The glycol stream in Thompson et al. is recirculated in the process.  Thus, the recirculated glycol stream of Thompson et al. contacts the ion exchange resin both upstream and downstream of the glycol regenerator.  Thus, one having ordinary skill in the art would find the placement of the anionic exchange resin an obvious manner of operator preference absent a showing of unexpected result, since whether the anionic exchange resin is located upstream or downstream of the glycol regenerator the objective of 
The applicants’ comments about whether or not Thompson would have been issued as a patent were the teachings of Binder relevant with regard to use in a gas stream are irrelevant.  The issue is whether or not the instant application is patentable over the combination of the teachings of Thompson, Binder and Fries.  The examiner maintains that the instant claims are not patentable over Thompson, Binder and Fries for the reasons set forth above and for the reasons given in the Non-final rejection dated August 5, 2021.  

Specification
The disclosure is objected to because of the following informalities: reference character "10" has been used to designate both the glycol contactor and the wet gas feed (see lines 3 and 4 on page 6).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 5 is indefinite because it depends indirectly from claim 1, which is a process for removing a sulfur-containing additive, which requires that a sulfur containing additive that is present is being removed.  However, claim 5 discloses that the process includes a sulfur-containing additive, which requires that a sulfur-containing additive is now present, which implies that it was not required to be present previously.
Claim 8 is indefinite because claim 8 recites the limitation "the polysulfide degradation product" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claims 1 and 4 disclose a degradation product of a sulfur-containing additive.  However, neither claim 1 nor claim 4 disclose a polysulfide degradation product. 
Claim 15 is indefinite because where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “anionic resin” in claim 15 is used by the claim to mean “an anionic functional group,” while the accepted meaning is “a polymeric matrix to which different functional groups are attached.” The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1-5, 7-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2017/0355920 A1) in view of Binder et al. (US 2007/0238907 A1) and Fries et al. (WO 2016/028643 A1), for the reasons given in the previous rejection dated August 5, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.